Exhibit 10.1 UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA LAFAYETTE DIVISION UNITED STATES OF AMERICA * CRIMINAL NO. 16-CR-00292 * VERSUS * DISTRICT JUDGE * OMEGA PROTEIN, INC. * MAGISTRATE JUDGE PLEA AGREEMENT A. INTRODUCTION This document contains the complete plea agreement between the Government and OMEGA PROTEIN, INC. (hereinafter referred to as "OMEGA"), the Defendant. No other agreement, understanding, promise, or condition exists, nor will any such agreement, understanding, promise or condition exist unless it is committed to writing in an amendment attached to this document and signed by the Defendant, an attorney for the Defendant, and an attorney for the Government. The terms of this plea agreement are only binding on the Defendant and the Government if the Court accepts the Defendant’s guilty plea. This plea agreement is entered into pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. B.
